Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize, Applicant has amended in the independent claims to include: (I) control of the UAV along the generated flight path, (II) the detection and recording of position (latitude, longitude, and altitude) of the shooting position/point for images where pests/lesions are detected on crops; and (III) reworded the final elements detailing the “flight plan” and “shooting plan” and their respective contents.
Claims 2, 5, and 8 have been cancelled. Claims 9-11 have been newly added.
Response to Arguments
The 101 rejections and the abstract objection have been overcome by the amendment to the independent claims and the abstract amendment.
To summarize the arguments regarding the prior art. Applicant argues that the cited combination doesn’t teach (I) the flight plan and shooting plan for shooting/capturing images of pests/lesions on crops. And (II) a position detection unit recording latitude/longitutde and altitude of images where pests/lesions are detected.
	In regards to the flight plan and shooting for pests/lesiosn on the crops, this argument is found non-persuasive as Bouffard, while not explicitly stating “pests” or “lesions” such a use/implementation is part of the cited section. ([0041] :FIG. 1A illustrates a UAV 2 performing an inspection of an area 12 according to a first example flight plan (e.g., generated by a flight planning system 300). The UAV 2 is inspecting an area 12, which in the example, is an agricultural area. The UAV 2 can inspect the area 12 to, for instance, determine health of crops growing in the area 12, determine portions of the area 12 that do not have growing crops, and so on. As the UAV 2 navigates around the area 12, the UAV 2 captures sensor data, such as images, of the area 12 (e.g., for an outside photogrammetry system to combine, for instance in combination with location information of the UAV 2). Optionally, as the UAV 2 captures images, the UAV 2 can provide the captured images or sensor data to a user device for review by an operator located proximate to the area 2, (e.g., a ground control system 330 described below) in wireless communication with the UAV 2, to combine the images as they are received.”) Here the “determine health of corps growing in the area” would mean detection of pests/lesions (disease) on crops to one of ordinary skill in the art as monitoring crop health naturally includes detection of disease/pests affecting the crop. Further later teachings of Bouffard lend more credence that pest/disease detection would be part of the “health” of the crops being monitored as low altitude/high detail imaging is taught in [0031] “The flight planning system can determine a flight pattern by dividing the area to be inspected into parallel legs, with each leg separated in a same direction, from an adjacent leg, by a same width that is based on a ground sampling distance (e.g., a user selected ground sampling distance). For instance, a high ground sampling distance (e.g., a high level of detail) can cause the UAV to fly at a lower altitude, such that the field of view of a camera utilized by the UAV will include less of the area being imaged, and thus more detail of the area. “  Here teaches high detail imaging of the crop area teaching that the health monitoring is more than just a high level spectral imaging or similar of the crop leave index or similar. As such while Bouffard never explicitly uses the terms “pest” of “lesions” the detection of such is taught in it.
	In regards to the second element; the position detection unit, applicant is correct in that neither of cited reference teaches the collection of the position data for images where pests/lesions are detected.
In summary: Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive in regards to the first point concerning the lack of teachings for the flight plan and shooting plan for detecting pests and/or lesions on the crops. And Applicant’s arguments with respect to claim(s) 1, 6, and 7, regarding the position detection unit and its function, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20170076612 A1, Takahashi, “INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, PROGRAM, AND IMAGING SYSTEM” in view of US 20170334559 A1, Bouffard et al, “UNMANNED AERIAL VEHICLE AREA SURVEYING” in further view of US 10175362 B2, “Plant Treatment Based On Morphological And Physiological Measurements”, Redden et al
	Regarding Claim 1, Takahashi teaches “An action plan making system for an unmanned aerial vehicle, comprising: a region acceptance module, which accepts a designation of a flight region of the unmanned aerial vehicle provided with an aerial shooting device on a map;”( [0074] “The template display area 422 is provided to an end (e.g., right end) of the subject information display area 421, and template objects 50a, 50b, and 50c obtained by patterning the flight route information of the template are displayed therein. The template display area 422 in FIG. 5 displays three kinds of the template objects 50a, 50b, and 50c. The template display area 422 can display one or a plurality of template objects. When only a part of all the acquired templates are displayed in the template display area 422, a non-display template object may be displayed in the template display area 422, for example, with a scroll bar or a shift button.” Here teaches a setting of a flight region/template on a map); “a purpose acceptance module, which accepts input of a purpose of making the unmanned aerial vehicle fly in the flight region”( [0060] “The photographic scene selecting screen 410 presents, as photographic scenes, “Basic Flight” 412a for photographing a landscape, for example, “Sports” 412b for photographing sports events, “Marine” 412c for photographing beach or sea, and “Park” 412d for photographing at a park. As the photographic scene, in addition to the foregoing, a “snow” scene for photographing at a ski field, snow field, or the like, may be presented. For the photographic scenes, templates of the flight route information for photographing the scenes nicely are preset, respectively. ” Here teaches various purposes that can be assigned for the flight);” and a making module, which makes an action plan comprising a flight plan, and a shooting plan of the unmanned aerial;’([0066] The template of the flight route of the each photographic scene is designed by combining parts (also referred to as “partial templates”) of the flight routes such as horizontal movement, rising, and circling to optimize the template to the scene or subject to be photographed. Specifically, the template is designed in consideration of a shape and width of a space to be photographed and a shape and position of the subject, and the like. For example, in case of photographing a building, the flying device 20 can be moved along a height direction of the building or can be circled around the building by setting the flight route having many up/down movements or circling operations. Further, if photographing a footrace in an athletic meet, for example, the flight route is set with many linear operations. Thus, the flying device 20 can be moved, following a movement of a person.” Here teaches setting of a flight plan based on the purpose and [0067] The template of the photographing setting information of each photographic scene is set in accordance with the flight route or a combination thereof. The photographing setting information includes, for example, photography start information for starting photography, photography end information for ending photography, camera mode setting for adjusting a camera angle, framing, and a frame rate at a photography time, and zoom setting, and the like. In the camera mode setting, it is possible to set high frame-rate photography indicating that a frame rate is high speed and low-speed photography indicating that the frame rate is low speed.” Here teaches the setting of camera angle based on the purpose/scene); “a control unit which controls flying of the unmanned aerial vehicle and aerial shooting of the aerial shooting device based on the action plan made by the making module;”((Takahashi [0048] “On the other hand, as shown in FIG. 2, the flying device 20 includes a communication unit 210, a flight control unit 220, a flying mechanism, 230, a photography control unit 240, an imaging unit 250, and a photographic data storage unit 260.” [0049] “The communication unit 210 is a functional unit that receives and sends information from/to the information processing terminal 10. The communication unit 210 is a wireless communication device such as Bluetooth (registered trademark) or wireless LAN or a wired communication device that performs wired communication, for example, similarly to the communication device 170 in the information communication terminal 10. The communication unit 210 outputs the information received from the information communication terminal 10 to the flight control unit 220 and the photography control unit 240, and sends the information to the information communication terminal 10 upon receiving a sending instruction from the photography control unit 240.” Here teaches a control unit (Flight and/or photograph) on the drone which then follows the flight and shooting plan.) “wherein the flight plan comprises at least one of a flight route, a flight altitude or a flight speed of the unmanned aerial vehicle according to the flight region and the purpose”( [0066] The template of the flight route of the each photographic scene is designed by combining parts (also referred to as “partial templates”) of the flight routes such as horizontal movement, rising, and circling to optimize the template to the scene or subject to be photographed. Specifically, the template is designed in consideration of a shape and width of a space to be photographed and a shape and position of the subject, and the like. For example, in case of photographing a building, the flying device 20 can be moved along a height direction of the building or can be circled around the building by setting the flight route having many up/down movements or circling operations. Further, if photographing a footrace in an athletic meet, for example, the flight route is set with many linear operations. Thus, the flying device 20 can be moved, following a movement of a person.” Here teaches a altitude, route, and speed (part of the “following  a movement of a person”) based on the purpose and region);” wherein the shooting plan comprises at least one of a camera angle or a camera resolution of the aerial shooting device according to the flight region and the purpose”( [0067] The template of the photographing setting information of each photographic scene is set in accordance with the flight route or a combination thereof. The photographing setting information includes, for example, photography start information for starting photography, photography end information for ending photography, camera mode setting for adjusting a camera angle, framing, and a frame rate at a photography time, and zoom setting, and the like. In the camera mode setting, it is possible to set high frame-rate photography indicating that a frame rate is high speed and low-speed photography indicating that the frame rate is low speed.” Here teaches the setting of camera angle based on the purpose/scene).
	Takahashi et al, however fails to disclose that the route is “reciprocating”, and that the purpose of the route is for detecting of a pest and/or lesions on crops.
	Bouffard et al, teaches a flight planning system which includes, creating of a recpriocating route based on an area selected by a user on a map display, (see figures 2c, and 2E below, [0062] “To determine the flight pattern, a user of the user interface 200 can specify a boundary of the location 202 to be inspected. For instance, the user can select corners of a polygon that encompasses the location 202, the user can sketch (e.g., using a finger or pen on a touch sensitive screen) the boundary, and so on. The flight planning system 300 can then determine a width that is to be utilized between legs of the flight pattern. As described above, the width can be based on a ground sampling distance (e.g., a user selected ground sampling distance) that identifies an acceptable number of image pixels per distance, and is therefore associated with a level of detail (e.g., detail required by the user). Utilizing the width, the flight planning system 300 determines a number of parallel legs to be flown by a UAV, such that the UAV can capture images of the entirety of the location 202.” Here teaches the reciprocating nature of the flight plan (i.e. linear back and forth motions)); additionally Bouffard teaches crop health monitoring as a purpose of the flight, i.e. making “for detecting the pests attached to the harvested crops and/or the lesions of the harvested crops in the flight region” ([0041] “FIG. 1A illustrates a UAV 2 performing an inspection of an area 12 according to a first example flight plan (e.g., generated by a flight planning system 300). The UAV 2 is inspecting an area 12, which in the example, is an agricultural area. The UAV 2 can inspect the area 12 to, for instance, determine health of crops growing in the area 12, determine portions of the area 12 that do not have growing crops, and so on. As the UAV 2 navigates around the area 12, the UAV 2 captures sensor data, such as images, of the area 12 (e.g., for an outside photogrammetry system to combine, for instance in combination with location information of the UAV 2). Optionally, as the UAV 2 captures images, the UAV 2 can provide the captured images or sensor data to a user device for review by an operator located proximate to the area 2, (e.g., a ground control system 330 described below) in wireless communication with the UAV 2, to combine the images as they are received.”)

    PNG
    media_image1.png
    365
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    482
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Takahashi et al to use the reciprocating route generation/boundary system of Bouffard as/in addition to its template system and additionally to use the drone to monitor the crop health. The reciprocating route generation would be motivated based on [0131] “For a very large survey area this five-leg pattern may be repeated multiple times. This flight pattern provides an efficient way to cover a large area, and reduce the bank angle flown by a fixed-wing plane thereby reducing the risk of potential stalling of the plane. The five-leg pattern as discussed above may be connected to other flight patterns. Also, ideally if a rectangular area is being inspected, the pattern would be flown with the legs of the pattern running the longer length of the rectangular area.” Thus one would be motivated to implement it in order to ensure proper coverage of the area. The crop health monitoring application/purpose would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I)  Takahashi teaches a creation of a drone plan based on a input region and purpose, Bouffard teaches input of region and creation of a flight plan for the purpose of crop health monitoring. (II) Both devices are physically equivalent, i.e. uav’s with imaging devices, which are used to photograph/record data of the objects/area they fly over. Thus the modification is merely adding a new field of use/specific settings and would require any physical modification, only changes to the software. Implenting of the crop health monitoring into Takahashi wouldn’t be changing the underlying purpose from Bouffard, nor would monitoring of crop health being changing the underlying functions/principles of Takahashi. (III) as no underlying functions are changed by the implementation, that the crop health monitoring is a known application of UAV there is no indication that the modification would be unpredictable or unexpected to one of ordinary skill in the art. (IV) as no physical modifications are needed, only software based changes, and that the there isn’t a specific method (i.e. a particular wavelength, resolution, data calculation such as leaf index etc) being claimed in the purpose of detecting pests/lesions the generalized teachings would be enough/obvious to one of ordinary skill in the art based on crop health monitoring. 
	However Modified Takahashi would still fail to teach a “position detection unit which detects a latitude, a longitude and an altitude of a shooting position point of an image of pests or lesions on the harvested crops shot by a camera of the aerial shooting device”.  Bouffard does teach the recording of latitude and longitude, and altitude of the craft along the path/while imaging ([0148] Flight data logs may be generated by reading various information from the UAV sensors and operating system and storing the information in non-volatile memory. The data logs may include a combination of various data, such as time, altitude, heading, ambient temperature, processor temperatures, pressure, battery level, fuel level, absolute or relative position, GPS coordinates, pitch, roll, yaw, ground speed, humidity level, velocity, acceleration, contingency information.) Here GPS coordinates is Latitude and Longitude.) However while this teaches the capabilities needed, this doesn’t teach specifically of capturing these parameters specifically for images where pest/lesions are detected.
	Redden et al teaches a crop inspection system which includes imaging using a UAV (Column 2, lines 41-55, “As shown in FIG. 1, the system 100 preferably includes a detection mechanism 200 configured to detect a plant within a plant field and a computing system. More preferably, the system includes a plant morphology sensor, a plant physiology sensor, a support statically coupling the plant geometry sensor to the plant physiology sensor, and a computing system. The system can additionally include an ambient environment sensor or any other suitable component. The system is preferably an improvement to the system described in U.S. application Ser. No. 13/788,320 filed 7 Mar. 2013 (hereinafter US App '320), which is incorporated in its entirety by this reference. However, the system can be similar to that of US App '320 without the nozzles, be a hand carried system, an aerial system, or any other suitable system.”) the detection of pests and/or lesions on crop plants by imaging sensors (Column 7-8, lines 66-025, “Environmental characteristics or parameters can be determined (e.g., extracted, processed, calculated, etc.) based on the environmental data. The extracted environmental characteristics are preferably indicative of environmental factors that influence plant growth and/or are influenced by plant growth, but can alternatively be indicative of any other suitable factor. The environmental characteristics are preferably determined from the measured environmental data, but can alternatively be determined from the measured plant data, be the environmental data, or be determined in any other suitable manner. Environmental characteristics that can be extracted include estimated plant moisture levels (e.g., based on the difference between ambient temperature and the plant temperature), soil moisture levels (e.g., from the reflectivity or darkness of the soil surrounding the plant 10), light levels (e.g., based on the actual vs. expected contrast in the image), type of soil (e.g., based on analysis of the background granularity, color distribution, etc.), soil chemistry (e.g., based on the soil color, chemical monitor data, surrounding insect and plant parameters, etc.), the amount of growing space (e.g., clear space) around the plant, distance to the closest plant neighbors, the number and/or type of insects on the plant or in the soil, the number and/or size of neighboring plants, the chemical composition of the ambient environment surrounding the plant (e.g., gasses emitted by the plant), disease indicators, or any other suitable environmental characteristic” Here number/type of insects is pest detection and disease indicators teaches lesion detection (i.e. a symptom “indicator” of the disease)); and further teaches the detection of position for plants with disease/pests (Column 11-12, lines 66-21, “The detection mechanism preferably includes one or more plant morphology sensors 210 that functions to measure a morphology measurement 211, which can be plant data indicative of plant geometry. Examples of plant morphological data include plant or plant feature shape, size (e.g., based on a 2-D projection), profile, 3D geometry, root structure, shoot system structure, reproductive organ structure (e.g., corn tassel geometry), location in a geographic area, position within a 2-dimensional or 3-dimensional space, or any other suitable morphological data. In a specific example, the morphological and/or physiological measurements are compiled into a 2-dimensional or 3-dimensional virtual model 202. The plant morphology sensor 210 can additionally function to measure plant data indicative of plant positioning (e.g., arrangement, orientation, etc.) within the geographic field. Examples of plant position data include the plant distance from the sensor, plant distance from a physical marker embedded within the substrate or located on the system, or any other suitable plant position data. The plant morphology sensor measurements 211 can additionally be used to determine the morphology of any other suitable subject within the field of view (e.g., substrate features, size and shape of insects or other parasites, etc.).”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to further modify modified Takahashi et al to include the position determination and recording of pests/disease (plant morphology records) of Redden et al as part of the flight data log collected by Bouffard. One would be motivated make this implementation/addition in order to provide the necessary information/where to go for later treatment of the plants. This is disclosed in Redden et al Column 33, lines 03-23, “The method can additionally include treating the plants with the system. The plants are preferably treated before, during, or after plant parameter measurement in the same session, but can alternatively be treated in a separate session. The plants are preferably treated by the same system as the system taking the measurements, but can alternatively be treated by a separate system. In one variation of the method, each plant is treated based on the measurements recorded in the same session, wherein the measurements are processed by the system in real-time to determine the individual plant treatment to obtain a predetermined goal. Predetermined goals can include a target parameter range (e.g., target size range), a target date at which the plant will be in a predetermined growth stage (e.g., a target ripening date), or any other suitable target parameter. In a second variation of the method, each plant is treated based on a predetermined management plan determined for the given plant, for the given plant genotype, or for any other suitable shared plant parameter. In a third variation of the method, each plant is treated based on the historic measurements for the given plant.” Here teaches the recording of position data for later use “historic measurements” for a given plant for later treatment (insecticide application, destruction, etc). The resulting modified Takahashi would teach all aspects of amended claim 1.
	Regarding claim 2, modified Takahashi teaches “The action plan making system of claim 1, further comprising a map display module which displays the map, wherein the region acceptance module accepts the designation of the flight region of the unmanned aerial vehicle based on a result of drawing on the map displayed by the map display module.”( Bouffard [0072] The user of User Device A 310 may interact with user interfaces 316 to describe a flight boundary geofence (as described above with respect to FIG. 2A) for a UAV to enforce. For instance, as described above, the flight plan determination engine 302 can provide images of a location, and a flight boundary geofence can be presented on the user interfaces over the images. The user interface 316 can provide functionality for the user to select a presented shape (e.g., a polygon), and further functionality enabling the user to drag and/or drop the shape to surround an area of interest in the received images that limits allowable locations of a UAV to locations within the shape. Optionally, the user interface 316 may allow a user of User Device 310 to trace (e.g., using a finger or stylus) a particular shape onto a touch-screen display of the user device 310, and the flight plan determination engine 302 can store information describing the trace as a flight boundary geofence.)
	Claims 6 and 7 are independent claims directed to a method and program stored on non-transitory computer readable medium respectively. The method and program claim are identical in terms of their internal elements and scope of protection as claim 1’s system, thus the grounds of rejection for claim 1 above is the same for claims 6 and 7.
	Regarding Claim 9, modified Takahashi as currently combined only contains generalized teachings for pest and lesions detection, not mentioning specific crop types.  “The action plan making system of claim 1, wherein the purpose comprises at least one of soybean pest detection, rice disease detection, or laver red rot detection.” (Bouffard, [0041] “ FIG. 1A illustrates a UAV 2 performing an inspection of an area 12 according to a first example flight plan (e.g., generated by a flight planning system 300). The UAV 2 is inspecting an area 12, which in the example, is an agricultural area. The UAV 2 can inspect the area 12 to, for instance, determine health of crops growing in the area 12, determine portions of the area 12 that do not have growing crops, and so on.”) and Redden “Column 2, lines 41-55, “As shown in FIG. 1, the system 100 preferably includes a detection mechanism 200 configured to detect a plant within a plant field and a computing system. More preferably, the system includes a plant morphology sensor, a plant physiology sensor, a support statically coupling the plant geometry sensor to the plant physiology sensor, and a computing system. The system can additionally include an ambient environment sensor or any other suitable component. The system is preferably an improvement to the system described in U.S. application Ser. No. 13/788,320 filed 7 Mar. 2013 (hereinafter US App '320), which is incorporated in its entirety by this reference. However, the system can be similar to that of US App '320 without the nozzles, be a hand carried system, an aerial system, or any other suitable system.”)
	Redden however contain further examples of types of crops which pests and diseases can be detected on (Redden column 8, lines 46-54, “The plants are preferably crops, but can alternatively be weeds or any other suitable plant 10. The crop is preferably corn, but can alternatively be lettuce, soy beans, rice, carrots, tomatoes, broccoli, cabbage, potatoes, wheat or any other suitable commercial crop. The plant field in which the method is used is preferably an outdoor plant field, but can alternatively be plants within a greenhouse, a laboratory, a grow house, a set of containers, a machine, or any other suitable environment.” Here Redden teaches disease/pest detection for soybeans and rice, thus teachings soybean pest detection and rice disease detection implementation).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Takahashi to include rice and soybean crop disease and pest health and detection. One would be motivated to include these crops as rice and soybean are large staple crops, as such a drone which aids in their farming would be applicable to a large range of markets.
	Claims 10-11 are method and non-transitory computer readable medium versions of the system claim 9 above. The grounds of rejection for them is identical to claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10627386 B2; US 11294369 B2; US 20160078570 A1; US 10331931 B2; US 11361184 B2; US 6178253 B1; US 11319067 B2;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661